Citation Nr: 0923306	
Decision Date: 06/19/09    Archive Date: 06/23/09	

DOCKET NO.  03-19 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to 
October 1974.  

This case comes before the Board of Veterans' Appeals  
(Board) on appeal of an April 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

This case was previously before the Board in March 2007 and 
January 2008, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.  At the present time, the 
sole issue remaining for appellate review is that of 
entitlement to a compensable evaluation for the service-
connected residuals of fracture of the left fifth toe.

Based upon statements contained in a May 2009 Informal 
Hearing presentation, it would appear that, in addition to 
the issue currently before the Board, the Veteran seeks 
entitlement to a total disability rating based upon 
individual unemployability.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's service-connected residuals of fracture of the 
left fifth toe are at present less than moderately disabling, 
with subjective complaints of pain, but no objective evidence 
of arthritis, painful motion, swelling, tenderness, 
instability, weakness, or malunion or nonunion of the tarsal 
or metatarsal bones.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of fracture of the left fifth toe have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, and 
Part 4, Codes 5283, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those raised during the course of an RO hearing in 
August 2003, service treatment records, and both VA and 
private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-39 
(2000).

The Veteran in this case seeks an increased evaluation for 
the service-connected residuals of fracture of the left fifth 
toe.  In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  While the Board must 
consider the Veteran's medical history as required by various 
provisions under 38 C.F.R.  Part 4, including Section 4.2 
[(see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the loss or 
absence of all or part of the necessary bones, joints, or 
muscles, and associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 
(2008).

In every instance where the Schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).

In the present case, at the time of a VA orthopedic 
examination in March 2002, it was noted that all of the 
Veteran's toes appeared normal.  However, there was some 
apparent range of motion loss at the metatarsophalangeal 
joints bilaterally on flexion.  Radiographic studies of the 
Veteran's left forefoot showed no evidence of any 
abnormalities.  The pertinent diagnosis noted was recurrent 
bilateral toe pain, status post fracture.  

On subsequent VA examination of the toes conducted in 
February 2005, the Veteran was unable to estimate the 
frequency of his pain.  He did, however, indicate that, when 
he bought shoes, he tended to buy them "a little bit big" in 
order to minimize contact of the shoe with his toes.  When 
questioned regarding impairment resulting from his service-
connected toe fracture, the Veteran indicated that he could 
"do just about everything."

On physical examination, the Veteran tended to slightly favor 
his right lower extremity, and walked with his feet everted.  
Examination of the Veteran's left fifth toe showed no 
evidence of any pain on palpation.  Nor was there any 
evidence of calor, rubor, or effusion of the left fifth toe.  
According to the examiner, the Veteran's left fifth toe was 
deviated medially 3 degrees.  The pertinent diagnosis noted 
was residual of left toe injury.  

At the time of a VA fee-basis examination in September 2006, 
the Veteran complained of pain in his toes which was elicited 
by physical activity, and relieved by rest and ice.  
According to the Veteran, any activity such as walking and 
standing would trigger pain.  Also noted were problems with 
weakness, stiffness, and swelling.

On physical examination, the Veteran's feet revealed no 
evidence of any abnormal weightbearing.  Both his posture and 
gait were within normal limits, and he did not require any 
assistive device for ambulation.  Examination of the 
Veteran's left foot was significant for the presence of 
painful motion.  However, the Veteran experienced no 
limitation with standing or walking, and did not require any 
type of support in his shoes.  At the time of examination, it 
was noted that no diagnosis was being given for the Veteran's 
service-connected residuals of fracture of the left fifth 
toe, inasmuch as his condition had "resolved."  

As of the time of a more recent VA examination of the 
Veteran's toes in April 2007, which examination, it should be 
noted, involved a full review of the Veteran's claims folder 
and medical records, the Veteran complained of left foot 
pain, located primarily on the sole of his foot.  However, he 
denied any problems with swelling or redness, and similarly 
denied any difficulty with stiffness, fatigability, weakness, 
or lack of endurance.  

On physical examination, the Veteran's left foot showed no 
objective evidence of painful motion, swelling, tenderness, 
instability, or weakness.  Nor was there any evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  
Radiographic studies of the Veteran's left foot were 
described as normal, with no evidence of arthritis.  Noted at 
the time of examination was that the Veteran was currently 
employed in sales at Home Depot, an occupation he had held 
for the past 1 to 2 years.  

During the course of VA outpatient treatment in January 2008, 
the Veteran indicated that he was currently working at a 
hardware store, after having retired from the Department of 
Veterans Affairs, where he worked as a maintenance manager.  

The Board observes that, pursuant to applicable law and 
regulation, a 10 percent evaluation is warranted where there 
is X-ray evidence of arthritic involvement of 2 or more major 
joints, or 2 or more minor joint groups, with the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities being included in said minor joint groups.  See 
38 C.F.R. § 38 C.F.R. § 4.45, 4.71a and Part 4, Code 5003 
(2008).  However, as noted above, as of the time of a recent 
VA examination in April 2007, there was no evidence of 
arthritis of the Veteran's left fifth toe.  Accordingly, an 
increased rating is not warranted on that basis.  

A compensable evaluation may alternatively be warranted where 
there is evidence of moderate foot injury, or moderate 
malunion or nonunion of the tarsal or metatarsal bones, under 
the provisions of 38 C.F.R. § 4.71a and Part 4, Codes 5283 
and/or 5284 (2008).  However, in the case at hand, it is 
clear that the Veteran's service-connected fracture of the 
left fifth toe shows no such moderate residuals.  Rather, 
based on findings on multiple VA examinations, the Veteran's 
left fifth toe symptomatology would most appropriately be 
described as "mild."  See 38 C.F.R. § 4.31 (2008).  As 
noted above, following a VA medical examination in September 
2006, no diagnosis was offered for the Veteran's residuals of 
fracture of the left fifth toe, inasmuch as, in the opinion 
of the examiner, the condition had "resolved."  Moreover, 
as of the time of the aforementioned VA examination in April 
2007, the Veteran exhibited only subjective complaints of 
pain, with no objective evidence of swelling, tenderness, 
instability, weakness, or any malunion or nonunion of the 
tarsal or metatarsal bones.  

Based on the aforementioned, the Board is compelled to 
conclude that the noncompensable evaluation currently in 
effect for the Veteran's service-connected  residuals of 
fracture of the left fifth toe is appropriate, and that an 
increased rating is not warranted.  Moreover, based on a 
review of the entire evidence of record, the Board is of the 
opinion that, throughout the entire time period his claim for 
increase has been pending, the Veteran's left fifth toe 
disability has not, in fact, undergone varying and distinct 
levels of severity.  See Hart v. Mansfield, 21 Vet. App. 505 
(2008).  Accordingly, the Veteran's claim for increase must 
be denied.

In reaching this determination, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the Veteran's service-connected residuals 
of fracture of the left fifth toe, he has experienced the 
marked interference with employment and/or frequent periods 
of hospitalization necessary to render impractical the 
application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in January 
2002, May 2005, March 2006, April 2007, and February 2008.  
In those letters, VA informed the Veteran that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disability had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The RO also 
told the Veteran how VA determines the disability rating and 
effective date.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  The 
examination reports are adequate for rating purposes.  The 
Veteran's subjective history and clinical findings were 
recorded in detail.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).  




ORDER

An increased (compensable) evaluation for the residuals of 
fracture of the left fifth toe is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


